As filed with the U.S. Securities and Exchange Commission on February 14, 2008 Securities Act File No. 33-49552 Investment Company Act File No. 811-6740 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 45 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 51 (Check appropriate box or boxes.) Legg Mason Partners Institutional Trust* (Exact Name of Registrant as Specified in Charter) 125 Broad Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code (800) 451-2010 Robert I. Frenkel Legg Mason Partners Institutional Trust 300 First Stamford Place Stamford, Connecticut 06902 (Name and Address of Agent for Service) COPY TO: Roger P. Joseph, Esq. Bingham McCutchen LLP 150 Federal Street Boston, Massachusetts 02110 Continuous (Approximate Date of Proposed Offering) It is proposed that this filing will become effective on February 20, 2008 pursuant to Rule 485(b) under the Securities Act of 1933, as amended. * This filing relates solely to SMASh Series M Fund, SMASh Series C Fund, SMASh Series EC Fund, and SMASh Series MEC Fund. Legg Mason Partners SMASh Series Funds SMASh Series M Fund SMASh Series C Fund SMASh Series EC Fund SMASh Series MEC Fund PROSPECTUS FEBRUARY 20, 2008 The Securities and Exchange Commission has not approved or disapproved these securities or deter- mined whether this prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Legg Mason Partners SMASh Series Funds Contents Investments, risks and performance: SMASh Series M Fund 2 SMASh Series C Fund 7 SMASh Series EC Fund 12 SMASh Series MEC Fund 17 More on the Funds investments 20 Management 25 Buying shares 28 Redeeming shares 28 Other things to know about transactions 29 Dividends, distributions and taxes 32 Share price 35 Financial highlights 37 As part of a number of initiatives launched in 2006 to restructure and streamline the Legg Mason Partners fund complex, each of the SMASh Series Funds assumed the assets and liabilities of a predecessor fund with the same name effective April 16, 2007. Any information in this prospectus relating to a Fund prior to April 16, 2007 refers to the Funds predecessor. Investments, risks and performance SMASh Series M Fund Investment objective The Fund seeks to maximize total return consisting of capital appreciation and income, consistent with prudent investment management. Principal investment strategies Key investments Under normal market conditions, the Fund expects to invest primarily in a combination of U.S. dollar denominated and non-U.S. dollar denominated investment grade debt obligations of both U.S. and non-U.S. issuers (including emerging market issuers) and in hedging transactions relating to such investments. An emerging market country will be considered to be any country which, at the time of investment, is represented in the JP Morgan EMBI Global Index, or categorized by the World Bank in its annual categorization, as middle- or low-income. The Fund intends to invest a substantial portion of its assets in mortgage-related securities, U.S. government securities and money market instruments. The mortgage-related securities in which the Fund intends to invest include securities issued by agencies of the U.S. government or by private companies, including commercial mortgage-backed securities. Additionally, the Fund intends to invest in asset-backed and inflation-protected securities and to engage in dollar rolls on mortgage-related securities. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, indexes or currencies. The Fund may engage in a variety of transactions using derivatives, such as futures, options, swaps and warrants, for any of the following purposes: n As a hedging technique in an attempt to manage risk in the Funds portfolio n As a substitute for buying or selling securities n As a cash flow management technique n For purposes of enhancing returns Despite this flexibility, the Funds subadvisers may choose not to make use of derivatives for a variety of reasons. Should the subadvisers choose to use derivatives, the Fund will, in determining compliance with any percentage limitation or requirement regarding the use or investment of Fund assets, take into account derivative positions that are intended to reduce or create exposure to the applicable category of investments, even if they are not effective to achieve the desired result. The Fund may borrow in certain circumstances, to the extent consistent with the Funds fundamental investment restrictions. Borrowing money to increase portfolio holdings is known as leveraging. Certain trading practices, such as the use of derivatives for speculative purposes or investments in mortgage dollar rolls, may also result in economic leverage. The Funds target average effective duration is expected to range between 6 months to 10 years. The Funds average effective duration may fall outside of its expected average effective duration range due to market movements. If this happens, the portfolio managers will take action to bring the Funds average effective duration back within the Funds expected average effective duration range within a reasonable period of time. The duration of a fixed-income security is the weighted average maturity, expressed in years, of the present value of all future cash flows, including coupon payments and principal repayments. Each year of duration represents an expected 1% change in the price of a bond for every 1% change in interest rates. For example, if a bond has a duration of 4 years, its price will fall about 4% 2 Legg Mason Partners Funds when interest rates rise by 1%. Like duration, effective duration measures the expected sensitivity of market price to changes in interest rates, but takes into account unique aspects of certain bonds (for example, some bonds can be prepaid by the issuer). The Fund may invest in securities through an underlying mutual fund. Principal risks of investing in the fund Investors could lose money on their investment in the Fund, or the Fund may not perform as well as other investments, as a result of risks such as: n The obligor for a security owned by the Fund fails to pay, otherwise defaults or is perceived to be less creditworthy, or the securitys credit rating is downgraded, or the credit quality or value of any underlying assets declines. Credit risk is broadly gauged by the credit ratings of the securities in which the Fund invests. However, ratings are only the opinions of the companies issuing them and are not absolute guarantees as to quality n Interest rates rise, causing the prices of fixed-income securities to decline and reducing the value of the Funds portfolio. This is known as interest rate risk n Interest rates decline, causing the issuers of fixed-income securities held by the Fund to pay principal earlier than scheduled or exercise a right to call the securities, forcing the Fund to reinvest in lower yielding securities. This is known as prepayment or call risk. Securities subject to prepayment risk generally offer less potential for gains when interest rates decline, and may offer greater potential for losses when interest rates rise n Rising interest rates result in slower than expected principal prepayments, which effectively lengthens the maturity of affected securities, making them more sensitive to interest rate changes and the Funds share price more volatile. This is known as extension risk n The value of a security declines due to adverse factors affecting the bond markets generally, or the markets for certain types of securities or for securities relating to particular industries or sectors. This is sometimes known as market risk n Adverse governmental action or political, economic or market instability affects a foreign country or region n An unhedged currency in which a security is priced declines in value relative to the U.S. dollar n An issuer of a government security held by the Fund that is not guaranteed or backed by the full faith and credit of the U.S. Treasury becomes unable to make required payments or the issuers actual or perceived creditworthiness declines n The portfolio managers judgment about the attractiveness, relative yield, value or potential appreciation of a particular security or sector or about interest rate trends proves incorrect n Derivatives involve special risks and costs and may result in losses to the Fund. The Funds use of certain derivatives may in some cases involve forms of financial leverage, which involves risk and may increase the volatility of the Funds net asset value. Even a small investment in derivatives can have a disproportionate impact on the Fund. Using derivatives can increase losses and reduce opportunities for gains when market prices, interest rates or currencies, or the derivative instruments themselves, behave in a way not anticipated by the Fund. The other parties to certain derivative contracts present the same types of default risk as issuers of fixed income securities. Derivatives can also make the Fund less liquid and harder to value, especially in changing markets. Payments of principal and interest on mortgage-backed securities issued by instrumentalities of the U.S. government are guaranteed solely by the issuer and are not guaranteed by the U.S. government. Although payments of principal and interest on mortgage-backed securities issued by some U.S. agencies are guaranteed by the full faith and credit of the U.S. government, the guarantee does not apply to losses resulting from declines in their market values. Borrowing and other transactions used for leverage may cause the value of the Funds Legg Mason Partners SMASh Series Funds 3 shares to be more volatile than if the Fund did not borrow or engage in such transactions. This is because leverage tends to magnify the effect of any increase or decrease in the value of the Funds portfolio holdings. Leverage thus creates an opportunity for greater gains, but also greater losses. To repay such obligations, the Fund may have to sell securities at a time and at a price that is unfavorable to the Fund.
